ACCEPTED
                                                                                        06-14-00159-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                    3/6/2015 2:55:43 PM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK



                              NO. 06-14-00159-CR
                                                                      FILED IN
STATE OF TEXAS                              §   IN THE         6th COURT OF APPEALS
                                                                 TEXARKANA, TEXAS
                                            §
                                                               3/6/2015 2:55:43 PM
VS.                                         §   SIXTH COURT
                                                                   DEBBIE AUTREY
                                            §                          Clerk
THOMAS TAUNTON                              §   OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Thomas Taunton, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good

cause shows the following:

      1.    This case is on appeal from the 336th Judicial District Court of Fannin

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Thomas

Taunton, and numbered CR-12-24098.

      3.    Appellant was convicted of capital murder.

      4.    Appellant was assessed a sentence of life in prison without any

possibility of parole on August 13, 2014.

      5.    Notice of appeal was given on August 29, 2014.

      6.    The clerk's record was filed on November 10, 2014; the reporter's

record was filed on February 12, 2015.
      7.     The appellate brief is presently due on March 16, 2015.

      8.     Appellant requests an extension of time of at least 60 days from the

due date, that is, until May 18, 2015.

      9.     No extension to file the brief has been received in this cause.

      10.    Defendant is currently incarcerated.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

      This is an appeal from convictions for capital murder and murder. The The

Defendant was sentenced to life in prison without the possibility of parole, and

Appellant’s attorney would like to do the best job he can for the Appellant. The

trial of these cases took about two weeks. It involved many witnesses and a

plethora of exhibits. Additionally, there were issues addressed by way of pre-trial

evidentiary hearings. The complete reporter’s record is very lengthy, and it will

take considerably more time to review it than what is usually encountered. After

that process is complete it will also take a bit more time than usual to winnow the

issues for appeal and prepare the brief.

      Counsel for the Appellant has begun the review of the record, but he is

scheduled to be absent from the office, and hopefully the pressures of work during

the week of March 9, 2015, for spring break. He will be at the Lost Pines Resort in

Bastrop, Texas with his family for that week.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion to Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      STEVEN RICHARD MIEARS
                                      POB 736
                                      211 N. Main Street
                                      BONHAM, TX 75418
                                      Tel:
                                      Fax:



                                      By:
                                        Steven R. Miears
                                        State Bar No. 14025600
                                        stevemiears@msn.com
                                        Attorney for Thomas Taunton




                         CERTIFICATE OF SERVICE

      This is to certify that on March 6, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Fannin

County, 3rd Floor Fannin County Courthouse, Bonham, TX , by electronic service

through the Electronic Filing Manager.




                                      Steven R. Miears